Atkinson, Justice.
The official report states the facts.
1. The original declaration alleged a joint liability against the defendants, and it is not altogether certain that even as it stood, without amendment, it was not sufficient to charge the defendant Carlton as a partner with Storey. However that may be, it was sufficient to authorize an amendment alleging the joint liability to be that of partners; and the motion to strike the amendment as introducing new parties and a new and distinct cause of action, was properly overruled.
2. An actual contract by which a partnership is formed is not always essential to support the liability of one person as a partner with another. As to third persons, he may assume such a liability by inducing them to extend a credit upon the faith of representations made by him, either express or implied, to the effect that he was a partner and as such liable.
3. The evidence is clear and satisfactory as to the existence of the partnership in so far as that relation was necessary to sustain a liability to the person who brought *122this action. It fully justified the instructions given to the jury as to the circumstances .under which one not actually a partner was nevertheless liable to third persons as such. These instructions as given were properly submitted to the jury, and the trial judge did not ©it in overruling the motion for a new trial. Judgment ■affirmed.